DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

It is noted that the provisional application provides support for determining whether a curvature of a new trajectory exceeds a predetermined level, but does not provide adequate disclosure for determining whether the difference between the new trajectory angle and the first trajectory angle exceeds a predetermined level.  As such, the claims as examined herein are not afforded the priority date of provisional application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 35-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 recites in step f “determining, for at least the new trajectory, if at least one of: (i) curvature, (ii) difference between the new entry angle and the first entry angle, exceeds a predetermined level”.  While the specification shows support for determining whether a curvature of a new trajectory exceeds a predetermined level, it does not clearly support determining whether the difference between the new trajectory angle and the first trajectory angle exceeds a predetermined level.  Looking to page 17 of the specification in the second paragraph, the characteristics are curvature, distance from obstacles, and a single insertion angle.  There is no disclosure of a comparison between two insertion angles.  As such, this claim lacks sufficient written description support.  Similar reasoning applies to claims 42 and 50.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, 16, 17, 19, 21-23, and 26-29 of U.S. Patent No. 10,245,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘110 anticipate claims of the instant application.
Regarding claim 35, ‘110 discloses a method of pre-operatively planning an insertion procedure for inserting a medical tool into a tissue of a subject (col. 14, lines 42-44), comprising:
(a) obtaining a plurality of images of a region of interest, the plurality of images derived at different times during the breathing cycle of the subject (col. 14, lines 45-48);
(b) defining on a first image of the plurality of images an entry point for the medical tool, a target and one or more areas into which entry by the medical tool during the insertion procedure is to be avoided (col. 14, lines 49-53);
(c) calculating on the first image a first trajectory for the medical tool between the entry point and the target, which avoids entry into the one or more areas, the first trajectory having a first entry angle at the entry point (col. 14, lines 54-57);
(d) determining the positions of the entry point, the target and the one or more areas in at least a second image of the plurality of images (col. 14, lines 58-61);

(f) determining, for at least the new trajectory, if at least one of: (i) curvature (col. 15, lines 3-4), (ii) difference between the new entry angle and the first entry angle, exceeds a predetermined level (col. 15, lines 5-6).
Regarding claim 42, ‘110 discloses a system for pre-operatively planning an insertion procedure for inserting a medical tool into a tissue of a subject (col. 16, lines 65-67), comprising:
a display configured to display a plurality of images of a region of interest derived at different times during the breathing cycle of the subject (col. 17, lines 7-9; col. 17, lines 31-32);
a user interface configured to receive user inputs (col. 17, line 1); and
at least one processor (col. 17, line 10) configured to:
calculate, on a first image of the plurality of images of the region of interest, a first trajectory for the medical tool between an entry point and a target, which avoids entry into one or more forbidden areas, the first trajectory having a first entry angle at the entry point; determine the positions of the entry point, the target and the one or more forbidden areas in at least a second image of the plurality of images (col. 17, lines 11-19);

determine, for at least the new trajectory, if at least one of: (i) curvature (col. 17, lines 45-46), (ii) difference between the new entry angle and the first entry angle, exceeds a predetermined level (col. 17, line 20-23).
Regarding claim 50, ‘110 discloses a method of pre-operatively planning an insertion procedure for inserting a medical tool into a tissue of a subject (col. 17, lines 49-51), comprising:
(a) calculating, on a first image of a plurality of images of a region of interest derived at different times during the breathing cycle of the subject, a first trajectory for the medical tool between an entry point and a target, which avoids entry into one or more forbidden areas, the first trajectory having a first entry angle at the entry point (col. 17, line 52- col. 18, line 4);
(b) determining the positions of the entry point, the target and the one or more forbidden areas in at least a second image of the plurality of images (col. 18, lines 6-9);
(c) calculating, on at least the second image, a new trajectory between the entry point and the target, which avoids entry into the one or more forbidden areas, based on the determined positions of the entry point, the target and the one or more forbidden areas in at least the second image, the new trajectory having a new entry angle at the entry point (col. 18, lines 10-11); and


The following is a mapping of the claims:

Claims of Instant Application
Claims of ‘110
35
1 or 16 or 21
36
1 or 16 or 21 + obviousness
37
3
38
23
39
16 or 21
40
12
41
26-29
42
16 + 17
43
16
44
17
45
19
46
16
47
16
48
28
49
16 + 12
50
21

21
52
22
53
23
54
21



Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,702,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘341 anticipate claims of the instant application.
Regarding claim 35, ‘341 discloses a method of pre-operatively planning an insertion procedure for inserting a medical tool into a tissue of a subject (col. 14, lines 52-54), comprising:
(a) obtaining a plurality of images of a region of interest, the plurality of images derived at different times during the breathing cycle of the subject (col. 14, lines 55-58);
(b) defining on a first image of the plurality of images an entry point for the medical tool, a target and one or more areas into which entry by the medical tool during the insertion procedure is to be avoided (col. 14, lines 59-63);
(c) calculating on the first image a first trajectory for the medical tool between the entry point and the target, which avoids entry into the one or more areas, the first trajectory having a first entry angle at the entry point (col. 14, lines 64-67);
(d) determining the positions of the entry point, the target and the one or more areas in at least a second image of the plurality of images (col. 15, lines 1-4);

(f) determining, for at least the new trajectory, if at least one of: (i) curvature (col. 15, lines 13-15), (ii) difference between the new entry angle and the first entry angle, exceeds a predetermined level (col. 15, lines 17-19).
Regarding claim 42, ‘341 discloses a system for pre-operatively planning an insertion procedure for inserting a medical tool into a tissue of a subject (col. 15, lines 47-49), comprising:
a display configured to display a plurality of images of a region of interest derived at different times during the breathing cycle of the subject (col. 15, lines 55-57; col. 16, lines 13-15);
a user interface configured to receive user inputs (col. 15, line 50); and
at least one processor (col. 15, line 58) configured to:
calculate, on a first image of the plurality of images of the region of interest, a first trajectory for the medical tool between an entry point and a target, which avoids entry into one or more forbidden areas, the first trajectory having a first entry angle at the entry point; determine the positions of the entry point, the target and the one or more forbidden areas in at least a second image of the plurality of images (col. 15, lines 63-67);

determine, for at least the new trajectory, if at least one of: (i) curvature (col. 16, lines 1-3), (ii) difference between the new entry angle and the first entry angle, exceeds a predetermined level (col. 16, lines 5-7).
Regarding claim 50, ‘341 discloses a method of pre-operatively planning an insertion procedure for inserting a medical tool into a tissue of a subject (col. 16, lines 26-28), comprising:
(a) calculating, on a first image of a plurality of images of a region of interest derived at different times during the breathing cycle of the subject, a first trajectory for the medical tool between an entry point and a target, which avoids entry into one or more forbidden areas, the first trajectory having a first entry angle at the entry point (col. 16, lines 29-39);
(b) determining the positions of the entry point, the target and the one or more forbidden areas in at least a second image of the plurality of images (col. 16, lines 40-43);
(c) calculating, on at least the second image, a new trajectory between the entry point and the target, which avoids entry into the one or more forbidden areas, based on the determined positions of the entry point, the target and the one or more forbidden 
(d) determining, for at least the new trajectory, if at least one of: (i) curvature (col. 16, lines 52-53), (ii) difference between the new entry angle and the first entry angle, exceeds a predetermined level (col. 16, lines 54-55).

The following is a mapping of the claims:

Claims of Instant Application
Claims of ‘341
35
1 or 6 or 11
36
3
37
2 or 12
38
1 or 6 or 11 + obviousness
39
1 or 6 or 11
40
4
41
5 or 10
42
6 + 7
43
6
44
8
45
9
46
6
47
6
48
10

6 + 4
50
11
51
11
52
12
53
1 or 6 or 11 + obviousness
54
1 or 6 or 11



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662